


Exhibit 10.1




LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of September 19,
2014 (the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited
liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”), NEOSTEM, INC., a Delaware
corporation with offices located at 420 Lexington Avenue, Suite 350, New York,
NY 10170 (“Parent”), the other borrowers listed on the signature page hereto
(individually and collectively, jointly and severally, “Borrower”), provides the
terms on which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders. The parties agree as follows:
1.
ACCOUNTING AND OTHER TERMS



1.1Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.


2.LOANS AND TERMS OF PAYMENT
2.1Promise to Pay. Borrower hereby unconditionally promises to pay each Lender,
the outstanding principal amount of all Term Loans advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.
2.2Term Loans.
a.Availability.
(i)    Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, to make one (1) term loan to Parent on the Effective
Date in an aggregate amount of Fifteen Million Dollars ($15,000,000.00)
according to each Lender’s Term A Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term A Loan”,
and collectively as the “Term A Loans”). After repayment, no Term A Loan may be
re‑borrowed.
(ii)    Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate amount up to Five Million Dollars
($5,000,000.00) according to each Lender’s Term B Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”; each Term A Loan or Term
B Loan is hereinafter referred to singly as a “Term Loan” and the Term A Loans
and the Term B Loans are hereinafter referred to collectively as the “Term
Loans”). After repayment, no Term B Loan may be re-borrowed.
b.Repayment. Borrower shall make monthly payments of interest only commencing on
the first (1st) Payment Date following the Funding Date of each Term Loan, and
continuing on the Payment Date of each successive month thereafter through and
including the Payment Date immediately preceding the Amortization Date. Borrower
agrees to pay, on the Funding Date of each Term Loan, any initial partial
monthly interest payment otherwise due for the period between the Funding Date
of each Term Loan and the first Payment Date thereof. Commencing on the
Amortization Date, and continuing on the Payment Date of each month thereafter,
Borrower shall make consecutive equal monthly payments of principal and
interest, in arrears, to each Lender, as calculated by Collateral Agent (which
calculations shall be deemed correct absent manifest error) based upon: (1) the
amount of such Lender’s Term Loan, (2) the effective rate of interest, as
determined in Section 2.3(a), and (3) a repayment schedule equal to (x)
thirty-six (36) months, if the Amortization Date is October 1, 2015, or (y)
thirty (30) months, if the Amortization Date is April 1, 2016. All unpaid
principal and accrued and unpaid interest with respect to the Term Loan is due
and payable in full on the Maturity Date. The Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).
c.Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, plus (iv) all other Obligations that are due
and payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Payment had not previously
been paid in full in connection with the




--------------------------------------------------------------------------------




prepayment of the Term Loans in full, Borrower shall pay to Collateral Agent,
for payment to each Lender in accordance with its respective Pro Rata Share, the
Final Payment in respect of the Term Loan(s).
d.Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all, but not less than all, of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loans at least thirty (30) days prior to such
prepayment, and (ii) pays to the Lenders on the date of such prepayment, payable
to each Lender in accordance with its respective Pro Rata Share, an amount equal
to the sum of (A) all outstanding principal of the Term Loans plus accrued and
unpaid interest thereon through the prepayment date, (B) the Final Payment, (C)
the Prepayment Fee, plus (D) all other Obligations that are due and payable,
including Lenders’ Expenses and interest at the Default Rate with respect to any
past due amounts.
2.3Payment of Interest on the Credit Extensions.
a.Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a fixed per annum rate (which rate
shall be fixed for the duration of the applicable Term Loan) equal to the Basic
Rate, determined by Collateral Agent on the Funding Date of the applicable Term
Loan, which interest shall be payable monthly in arrears in accordance with
Sections 2.2(b) and 2.3(e). Interest shall accrue on each Term Loan commencing
on, and including, the Funding Date of such Term Loan, and shall accrue on the
principal amount outstanding under such Term Loan through and including the day
on which such Term Loan is paid in full.
b.Default Rate. Immediately upon the occurrence and during the continuance of an
Event of Default, Obligations shall accrue interest at a fixed per annum rate
equal to the rate that is otherwise applicable thereto plus five percentage
points (5.00%) (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Collateral Agent.
c.360‑Day Year. Interest shall be computed on the basis of a three hundred sixty
(360) day year consisting of twelve (12) months of thirty (30) days.
d.Debit of Accounts. Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower or any of its Subsidiaries, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes the Lenders under the Loan Documents when due. Any such
debits (or ACH activity) shall not constitute a set‑off.
e.Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Lender’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 12:00 noon Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set‑off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds.
2.4Secured Promissory Notes. The Term Loan shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment. The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due. Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.
2.5Fees. Borrower shall pay to Collateral Agent:
a.Facility Fee. A fully earned, non‑refundable facility fee of (i) One Hundred
Thousand Dollars ($100,000.00) to be shared between the Lenders pursuant to
their respective Commitment Percentages payable on the Effective Date, receipt
of which hereby is acknowledged; and (ii) Thirty-Three Thousand Three Hundred
Thirty-Three and 33/100 Dollars ($33,333.33) to be shared between the Lenders
pursuant to their respective Commitment Percentages payable on the Funding Date
of the Term B Loan;
b.Final Payment. The Final Payment, when due hereunder, to be shared between the
Lenders in accordance with their respective Pro Rata Shares;
c.Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares; and
d.Lenders’ Expenses. All Lenders’ Expenses incurred through and after the
Effective Date, when due.




--------------------------------------------------------------------------------




2.6Withholding. Payments received by the Lenders from Borrower hereunder will be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or
other charges imposed by any governmental authority (including any interest,
additions to tax or penalties applicable thereto). Specifically, however, if at
any time any Governmental Authority, applicable law, regulation or international
agreement requires Borrower to make any withholding or deduction from any such
payment or other sum payable hereunder to the Lenders, Borrower hereby covenants
and agrees that the amount due from Borrower with respect to such payment or
other sum payable hereunder will be increased to the extent necessary to ensure
that, after the making of such required withholding or deduction, each Lender
receives a net sum equal to the sum which it would have received had no
withholding or deduction been required and Borrower shall pay the full amount
withheld or deducted to the relevant Governmental Authority. Borrower will,
within ten (10) Business Days of a written request, furnish the Lenders with
proof reasonably satisfactory to the Lenders indicating that Borrower has made
such withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower. The agreements and
obligations of Borrower contained in this Section 2.6 shall survive the
termination of this Agreement.


3.CONDITIONS OF LOANS
3.1Conditions Precedent to Initial Credit Extension. Each Lender’s obligation to
make a Term Loan is subject to the condition precedent that Collateral Agent and
each Lender shall consent to or shall have received, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:
a.original Loan Documents, each duly executed by Borrower and each Subsidiary,
as applicable;
b.duly executed original Control Agreements with respect to any Collateral
Accounts maintained by Borrower or any of its Subsidiaries;
c.duly executed original Secured Promissory Notes in favor of each Lender
according to its Term Loan Commitment Percentage;
d.the Operating Documents and good standing certificates of Borrower and its
Subsidiaries certified by the Secretary of State (or equivalent agency) of
Borrower’s and such Subsidiaries’ jurisdiction of organization or formation and
each jurisdiction in which Borrower and each Subsidiary is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;
e.a completed Perfection Certificate for Borrower and each of its Subsidiaries;
f.the Annual Projections, for the current calendar year;
g.duly executed original officer’s certificate for Borrower and each Subsidiary
that is a party to the Loan Documents, in a form reasonably acceptable to
Collateral Agent and the Lenders;
h.certified copies, dated as of date no earlier than thirty (30) days prior to
the Effective Date, of financing statement searches, as Collateral Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;
i.a landlord’s consent executed in favor of Collateral Agent in respect of all
of Borrower’s and each Subsidiaries’ leased locations other than with respect to
420 Lexington Avenue, Suite 350, New York, New York 10170;
j.a bailee waiver executed in favor of Collateral Agent in respect of each third
party bailee where Borrower or any Subsidiary maintains Collateral having a book
value in excess of Two Hundred Thousand Dollars ($200,000.00);
k.a duly executed legal opinion of counsel to Borrower dated as of the Effective
Date;
l.evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders;
m.a payoff letter from TD Bank in respect of the Existing Indebtedness;
n.evidence that (i) the Liens securing the Existing Indebtedness will be
terminated and (ii) the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the initial Credit Extension, be
terminated;
o.intentionally omitted; and
p.payment of the fees and Lenders’ Expenses then due as specified in Section 2.5
hereof.
3.2Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:
a.receipt by Collateral Agent of an executed Disbursement Letter in the form of
Exhibit B attached hereto;
b.the representations and warranties in Section 5 hereof shall be true, accurate
and complete in all material respects on the date of the Disbursement Letter and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing




--------------------------------------------------------------------------------




or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 hereof are true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
c.in such Lender’s sole but reasonable discretion, there has not been any
Material Adverse Change or any material adverse deviation by Borrower from the
Annual Projections of Borrower presented to and accepted by Collateral Agent and
each Lender;
d.to the extent not delivered at the Effective Date, duly executed original
Secured Promissory Notes, in number, form and content acceptable to each Lender,
and in favor of each Lender according to its Commitment Percentage, with respect
to each Credit Extension made by such Lender after the Effective Date; and
e.payment of the fees and Lenders’ Expenses then due as specified in Section 2.5
hereof, if any.
3.3Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and the
Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Credit Extension. Borrower expressly
agrees that a Credit Extension made prior to the receipt by Collateral Agent or
any Lender of any such item shall not constitute a waiver by Collateral Agent or
any Lender of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in each Lender’s sole
discretion.
3.4Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify the Lenders (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Eastern
time three (3) Business Days prior to the date the Term Loan is to be made.
Together with any such electronic, facsimile or telephonic notification,
Borrower shall deliver to the Lenders by electronic mail or facsimile a
completed Disbursement Letter executed by a Responsible Officer or his or her
designee. The Lenders may rely on any telephone notice given by a person whom a
Lender reasonably believes is a Responsible Officer or designee. On the Funding
Date, each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment.


4.CREATION OF SECURITY INTEREST
4.1Grant of Security Interest. Borrower hereby grants Collateral Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
priority to Collateral Agent’s Lien. If Borrower shall acquire a commercial tort
claim (as defined in the Code), in excess of Twenty Five Thousand Dollars
($25,000.00), Borrower shall promptly notify Collateral Agent in a writing
signed by Borrower, as the case may be, of the general details thereof (and
further details as may be reasonably required by Collateral Agent) and grant to
Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.
4.2Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents, including a
notice that any disposition of the Collateral, except to the extent permitted by
the terms of this Agreement, by Borrower, or any other Person, shall be deemed
to violate the rights of Collateral Agent under the Code.
4.3Pledge of Collateral. Borrower hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of the Lenders, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Effective Date, or, to the extent not certificated as of the
Effective Date, within ten (10) Business Days of the certification of any
Shares, the certificate or certificates for the Shares will be delivered to
Collateral Agent, accompanied by an instrument of assignment duly executed in
blank by Borrower. To the extent required by the terms and conditions governing
the Shares, Borrower shall cause the books of each entity whose Shares are part
of the Collateral and any transfer agent to reflect the pledge of the Shares.
Upon the occurrence and during the continuance of an Event of Default hereunder,
Collateral Agent may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares) into the name of Collateral
Agent and cause new (as applicable) certificates representing such securities to
be issued in the name of Collateral Agent or its transferee. Borrower will
execute and deliver such




--------------------------------------------------------------------------------




documents, and take or cause to be taken such actions, as Collateral Agent may
reasonably request to perfect or continue the perfection of Collateral Agent’s
security interest in the Shares. Unless an Event of Default shall have occurred
and be continuing, Borrower shall be entitled to exercise any voting rights with
respect to the Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms. All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and continuance of an Event of Default.
Collateral Agent reserves the right to take such action as Collateral Agent
reasonably deems necessary to perfect the pledge of Shares of any Foreign
Subsidiary, other than an Excluded Subsidiary, in the jurisdiction of
organization (or otherwise) of such Subsidiary.


5.REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Collateral Agent and the Lenders as follows:
5.1Due Organization, Authorization: Power and Authority. Borrower and each of
its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary (each a “Perfection Certificate” and
collectively, the “Perfection Certificates”). Borrower represents and warrants
that (a) Borrower and each of its Subsidiaries’ exact legal name is that which
is indicated on its respective Perfection Certificate and on the signature page
of each Loan Document to which it is a party; (b) Borrower and each of its
Subsidiaries is an organization of the type and is organized in the jurisdiction
set forth on its respective Perfection Certificate; (c) each Perfection
Certificate accurately sets forth each of Borrower’s and its Subsidiaries’
organizational identification number or accurately states that Borrower or such
Subsidiary has none; (d) each Perfection Certificate accurately sets forth
Borrower’s and each of its Subsidiaries’ place of business, or, if more than
one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) Borrower and each of its Subsidiaries (and each of its respective
predecessors) have not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificates pertaining to Borrower and each of its Subsidiaries, is
accurate and complete (it being understood and agreed that Borrower and each of
its Subsidiaries may from time to time update certain information in the
Perfection Certificates (including the information set forth in clause
(d) above) after the Effective Date to the extent permitted by one or more
specific provisions in this Agreement); such updated Perfection Certificates
subject to the review and approval of Collateral Agent. If Borrower or any of
its Subsidiaries is not now a Registered Organization but later becomes one,
Borrower shall notify Collateral Agent of such occurrence and provide Collateral
Agent with such Person’s organizational identification number within five (5)
Business Days of receiving such organizational identification number.
The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound. Neither Borrower nor any of its Subsidiaries is in default
under any agreement to which it is a party or by which it or any of its assets
is bound in which such default could reasonably be expected to have a Material
Adverse Change.
5.2Collateral.
a.Borrower and each its Subsidiaries have good title to, have rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien under the Loan Documents, free and clear of any and all Liens except
Permitted Liens, and neither Borrower nor any of its Subsidiaries have any
Deposit Accounts, Securities Accounts, Commodity Accounts or other investment
accounts other than the Collateral Accounts or the other investment accounts, if
any, described in the Perfection Certificates delivered to Collateral Agent in
connection herewith with respect of which Borrower or such Subsidiary has given
Collateral Agent notice and taken such actions as are necessary to give
Collateral Agent a perfected security interest therein (the foregoing shall not
apply to deposit accounts exclusively used for payroll, payroll taxes, and other
employee wage and benefit payments to or for the benefit of Borrower’s
employees). The Accounts are bona fide, existing obligations of the Account
Debtors.
b.On the Effective Date, and except as disclosed on the Perfection Certificate
(i) the Collateral is not in the possession of any third party bailee (such as a
warehouse), and (ii) no such third party bailee possesses components of the




--------------------------------------------------------------------------------




Collateral in excess of One Hundred Thousand Dollars ($100,000.00). None of the
components of the Collateral shall be maintained at locations other than as
disclosed in the Perfection Certificates on the Effective Date or as permitted
pursuant to Section 6.11.
c.All Inventory is in all material respects of good and marketable quality, free
from material defects.
d.Borrower and each of its Subsidiaries is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens. Except as noted on the Perfection Certificates, neither
Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other material agreement with respect to which Borrower or
such Subsidiary is the licensee that (i) prohibits or otherwise restricts
Borrower or its Subsidiaries from granting a security interest in Borrower’s or
such Subsidiaries’ interest in such material license or material agreement or
any other property, or (ii) for which a default under or termination of could
interfere with Collateral Agent’s or any Lender’s right to sell any Collateral.
Borrower shall provide written notice to Collateral Agent and each Lender within
ten (10) Business Days of Borrower or any of its Subsidiaries entering into or
becoming bound by any license or agreement with respect to which Borrower or any
Subsidiary is the licensee (other than over‑the‑counter software that is
commercially available to the public).
5.3Litigation. Except as disclosed (i) on the Perfection Certificates, or
(ii) in accordance with Section 6.9 hereof, there are no actions, suits,
investigations, or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000.00).
5.4No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower and its Subsidiaries, delivered
to Collateral Agent fairly present, in conformity with GAAP, in all material
respects the consolidated financial condition of Borrower and its Subsidiaries,
and the consolidated results of operations of Borrower and its Subsidiaries.
There has not been any material deterioration in the consolidated financial
condition of Borrower and its Subsidiaries since the date of the most recent
financial statements submitted to any Lender.
5.5Solvency. Borrower and each of its Subsidiaries is Solvent.
5.6Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.
None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.
5.7Investments; Excluded Subsidiaries. Neither Borrower nor any of its
Subsidiaries owns any stock, shares, partnership interests or other equity
securities except for Permitted Investments. No Excluded Subsidiary has any
assets.
5.8Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries has timely filed all required tax returns and reports, and Borrower
and each of its Subsidiaries, has timely paid all foreign, federal, state, and
local taxes, assessments, deposits and contributions owed by Borrower and such
Subsidiaries, in all jurisdictions in which Borrower or any such Subsidiary is
subject to taxes, including the United States, unless such taxes are being
contested in accordance with the following sentence. Borrower and each of its
Subsidiaries, may defer payment of any contested taxes, provided that Borrower
or such Subsidiary, (a) in good faith contests its obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Collateral Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the Governmental Authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien.” Neither Borrower nor any of its Subsidiaries is aware of any
claims or adjustments proposed for any of Borrower’s or such Subsidiaries’,
prior tax years which could result in additional taxes becoming due and payable
by Borrower or its Subsidiaries. Borrower and each of its Subsidiaries have paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and neither Borrower nor any
of its Subsidiaries have, withdrawn from participation in, and have not
permitted partial




--------------------------------------------------------------------------------




or complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower or its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.
5.9Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes. A portion of the proceeds of the Term Loans
shall be used by Borrower to repay the Existing Indebtedness in full on the
Effective Date.
5.10Shares. Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement. To Borrower’s
knowledge, there are no subscriptions, warrants, rights of first refusal or
other restrictions on transfer relative to, or options exercisable with respect
to the Shares. The Shares have been and will be duly authorized and validly
issued, and are fully paid and non‑assessable. To Borrower’s knowledge, the
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.
5.11Full Disclosure. No written representation, warranty or other statement of
Borrower or any of its Subsidiaries in any certificate or written statement
given to Collateral Agent or any Lender, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Collateral Agent or any Lender,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
5.12Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.


6.AFFIRMATIVE COVENANTS
Borrower (except as otherwise indicated) shall, and shall cause each of its
Subsidiaries to, do all of the following:
6.1Government Compliance.
a.Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Comply with all laws, ordinances and
regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.
b.Obtain and keep in full force and effect, all of the material Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Lenders, in all of the Collateral. Borrower shall promptly provide copies to
Collateral Agent of any material Governmental Approvals obtained by Borrower or
any of its Subsidiaries.
6.2Financial Statements, Reports, Certificates.
a.Parent shall deliver to each Lender:
i.as soon as available, but no later than thirty (30) days after the last day of
each month, a company prepared consolidated and consolidating balance sheet,
income statement and cash flow statement covering the consolidated operations of
Borrower and its Subsidiaries for such month certified by a Responsible Officer
and in a form reasonably acceptable to Collateral Agent;
ii.as soon as available, but no later than one hundred twenty (120) days after
the last day of Parent’s fiscal year or within five (5) days of filing with the
SEC, audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Collateral Agent
in its reasonable discretion;
iii.as soon as available after approval thereof by Parent’s Board of Directors,
but no later than ten (10) days after the last day of each of Parent’s fiscal
years, Parent’s annual financial projections for the entire current fiscal year
as approved by Parent’s Board of Directors, which such annual financial
projections shall be set forth in a month‑by‑month format (such annual financial
projections as originally delivered to Collateral Agent and the Lenders are
referred to herein as the “Annual Projections”; provided that, any revisions of
the Annual Projections approved by Parent’s Board of Directors shall be
delivered to Collateral Agent and the Lenders no later than seven (7) days after
such approval);
iv.within five (5) days of delivery, copies of all material statements, reports
and notices made available to Borrower’s security holders or holders of
Subordinated Debt;
v.in the event that Borrower becomes subject to the reporting requirements under
the Securities Exchange Act of 1934, as amended, within five (5) days of filing,
all reports on Form 10‑K, 10‑Q and 8‑K filed with the Securities and Exchange
Commission,




--------------------------------------------------------------------------------




vi.prompt notice of any material amendments of or other changes to the
capitalization table of Borrower and to the Operating Documents of Borrower or
any of its Subsidiaries, together with any copies reflecting such amendments or
changes with respect thereto;
vii.prompt notice of any event that could reasonably be expected to materially
and adversely affect the value of the Intellectual Property;
viii.as soon as available, but no later than thirty (30) days after the last day
of each month, copies of the month‑end account statements for each Collateral
Account maintained by Borrower or its Subsidiaries, which statements may be
provided to Collateral Agent and each Lender by Borrower or directly from the
applicable institution(s), and
ix.other information as reasonably requested by Collateral Agent or any Lender.
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.
b.Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to each Lender, a duly completed Compliance Certificate
signed by a Responsible Officer.
c.Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Borrower
shall, and shall cause each of its Subsidiaries to, allow, at the sole cost of
Borrower, Collateral Agent or any Lender, during regular business hours upon
reasonable prior written notice (provided that no notice shall be required when
an Event of Default has occurred and is continuing), to visit and inspect any of
its properties, to examine and make abstracts or copies from any of its books
and records, and to conduct a collateral audit and analysis of its operations
and the Collateral. Such audits shall be conducted no more often than once every
year unless (and more frequently if) an Event of Default has occurred and is
continuing. Borrower shall at Collateral Agent’s or any Lender’s request, allow
Collateral Agent or such Lender, as applicable, to access Borrower’s on-line
books and records-keeping systems. For the avoidance of doubt, such access to
Borrower’s on-line books and records-keeping systems shall not constitute an
alternative to the delivery of financial statements or any other statements,
reports or documents required to be delivered to the Lenders under this
Agreement.
d.Deliver to Collateral Agent and Vanni Business Park, LLC, as soon as
available, but no later than (i) thirty (30) days after the end of each fiscal
quarter; and (ii) thirty (30) after the last day of each month in which
Progenitor Cell Therapy, LLC has delivered in excess of One Hundred Thousand
Dollars ($100,000.00) worth of new Collateral to the property located at 291
Bernardo Avenue, Mountain View, CA 94943 (the “Mountain View Property”), an
updated fully comprehensive, Exhibit A to the landlord lien waiver among Vanni
Business Park, LLC, Progenitor Cell Therapy, LLC and Collateral Agent.
Notwithstanding the foregoing, Borrower shall not be required to deliver an
updated Exhibit A pursuant to item (i) above, if, during the applicable time
period, there have been no changes to the Collateral at the Mountain View
Property.
6.3Inventory; Returns. Keep all Inventory in good and marketable condition, free
from material defects. Returns and allowances between Borrower, or any of its
Subsidiaries, and their respective Account Debtors shall follow Borrower’s, or
such Subsidiary’s, customary practices as they exist at the Effective Date.
Borrower must promptly notify Collateral Agent and the Lenders of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000.00) individually or in the aggregate in any calendar year.
6.4Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower or its Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.8 hereof, and shall deliver to Lenders, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with the terms of such plans.
6.5Insurance. Keep Borrower’s and its Subsidiaries’ business and the Collateral
insured for risks and in amounts standard for companies in Borrower’s and its
Subsidiaries’ industry and location and as Collateral Agent may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are reasonably satisfactory to Collateral Agent and Lenders. All property
policies shall have a lender’s loss payable endorsement showing Collateral Agent
as lender loss payee and waive subrogation against Collateral Agent, and all
liability policies shall show, or have endorsements showing, Collateral Agent,
as additional insured. The Collateral Agent shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that it will give the Collateral
Agent thirty (30) days prior written notice before any such policy or policies
shall be materially altered or canceled. At Collateral Agent’s request, Borrower
shall deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Collateral Agent’s option, be
payable to Collateral Agent, for the ratable benefit of the Lenders, on account
of the Obligations. Notwithstanding the foregoing, (a) so long as no Event of
Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to One Hundred Thousand Dollars
($100,000.00)




--------------------------------------------------------------------------------




with respect to any loss, but not exceeding One Hundred Thousand Dollars
($100,000.00), in the aggregate for all losses under all casualty policies in
any one year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (i) shall be of equal or
like value as the replaced or repaired Collateral and (ii) shall be deemed
Collateral in which Collateral Agent has been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Collateral Agent, be payable to Collateral Agent, for the ratable benefit of the
Lenders, on account of the Obligations. If Borrower or any of its Subsidiaries
fails to obtain insurance as required under this Section 6.5 or to pay any
amount or furnish any required proof of payment to third persons, Collateral
Agent and/or any Lender may make, at Borrower’s expense, all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Collateral Agent or such Lender deems prudent.
6.6Operating Accounts.
a.Maintain all of Borrower’s and its Subsidiaries’ Collateral Accounts, other
than the Excluded Accounts, the Credit Card Account and the TD Accounts, in
accounts which are subject to a Control Agreement in favor of Collateral Agent;
provided that Parent shall provide evidence to Collateral Agent, (x) within five
(5) Business Days of the date that TD Bank is in receipt of payment in full of
the Existing Indebtedness, evidence that the balances in the TD Accounts
immediately prior to the Effective Date have been transferred to one (1) or more
Collateral Accounts; and (y) within thirty (30) days of the date that TD Bank is
in receipt of payment in full of the Existing Indebtedness, evidence of the
closure of such TD Accounts; in each case, in form and content reasonably
acceptable to Collateral Agent.
b.Borrower shall provide Collateral Agent five (5) days’ prior written notice
before Borrower or any of its Subsidiaries establishes any Collateral Account at
or with any Person other than any account identified in a Perfection Certificate
delivered to Collateral Agent as of the Effective Date and subject to a Control
Agreement in favor of Collateral Agent. In addition, for each Collateral Account
that Borrower or any of its Subsidiaries, at any time maintains, Borrower or
such Subsidiary shall cause the applicable bank or financial institution at or
with which such Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Collateral Agent’s Lien in such Collateral Account
in accordance with the terms hereunder prior to the establishment of such
Collateral Account, which Control Agreement may not be terminated without prior
written consent of Collateral Agent. The provisions of the previous sentence
shall not apply to (i) deposit accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Borrower’s, or any of its Subsidiaries’, employees and identified to Collateral
Agent by Borrower as such in the Perfection Certificates, (ii) the Excluded
Accounts, (iii) the Credit Card Account or (iv) the TD Accounts.
c.Neither Borrower nor any of its Subsidiaries shall maintain any Collateral
Accounts except Collateral Accounts maintained in accordance with Sections
6.6(a) and (b).
6.7Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of any known material infringement by a third party of its Intellectual
Property; and (c) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without
Collateral Agent’s prior written consent. Borrower may enter into new
intellectual property arrangements at its discretion, provided the same
constitute Permitted Licenses.
6.8Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders (and upon
reasonable notice to Borrower), Borrower and each of Borrower’s officers,
employees and agents and Borrower’s Books, to the extent that Collateral Agent
or any Lender may reasonably deem them necessary to prosecute or defend any
third‑party suit or proceeding instituted by or against Collateral Agent or any
Lender with respect to any Collateral or relating to Borrower.
6.9Notices of Litigation and Default. Borrower will give prompt written notice
to Collateral Agent and the Lenders of any litigation or governmental
proceedings pending or threatened (in writing) against Borrower or any of its
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand Dollars
($250,000.00) or more or which could reasonably be expected to have a Material
Adverse Change. Without limiting or contradicting any other more specific
provision of this Agreement, promptly (and in any event within three (3)
Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.
6.10Intentionally Omitted.
6.11Landlord Waivers; Bailee Waivers. In the event that Borrower or any of its
Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary will first
receive the written consent of Collateral Agent (which consent shall not be
unreasonably withheld or delayed) and, in the event that the Collateral at any
new location is valued in excess of Two Hundred Thousand ($200,000.00) in the
aggregate or if any new location is the headquarters of Borrower, such bailee or
landlord, as applicable, must execute and deliver a bailee waiver or landlord
waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any




--------------------------------------------------------------------------------




new offices or business locations, or any such storage with or delivery to any
such bailee, as the case may be. Additionally, if the landlord, as of the
Effective Date, of Borrower’s headquarters located at 420 Lexington Avenue,
Suite 350, New York, New York 10170 changes, or if the title to the building in
which such address is located is transferred to another owner or financing
vehicle, the landlord of such location must execute and deliver a landlord
waiver, in form and substance reasonably satisfactory to Collateral Agent,
within sixty (60) days of Borrower’s knowledge or notice of such event.
6.12Creation/Acquisition of Subsidiaries. In the event Borrower, or any of its
Subsidiaries creates or acquires any Subsidiary, Borrower shall provide prior
written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co‑Borrower hereunder or to guarantee the Obligations of Borrower under
the Loan Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower (or its Subsidiary, as applicable) shall grant
and pledge to Collateral Agent, for the ratable benefit of the Lenders, a
perfected security interest in the Shares; provided, however, that solely in the
circumstance in which Borrower or any Subsidiary creates or acquires a Foreign
Subsidiary in an acquisition permitted by Section 7.7 hereof or otherwise
approved by the Required Lenders, (i) such Foreign Subsidiary shall not be
required to guarantee the Obligations of Borrower under the Loan Documents and
grant a continuing pledge and security interest in and to the assets of such
Foreign Subsidiary, and (ii) Borrower shall not be required to grant and pledge
to Collateral Agent, for the ratable benefit of Lenders, a perfected security
interest in more than sixty‑five percent (65%) of the Shares of such Foreign
Subsidiary, if Borrower demonstrates to the reasonable satisfaction of
Collateral Agent that such Foreign Subsidiary providing such guarantee or pledge
and security interest or Borrower providing a perfected security interest in
more than sixty‑five percent (65%) of the Shares would create a present and
existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code.
6.13Investments in Subsidiaries; Excluded Subsidiaries. Borrower shall not, and
shall not permit any Subsidiary to, contribute, assign or otherwise transfer
assets to any Subsidiary or Subsidiaries other than Permitted Investments.
Without limiting the foregoing, (x) neither Borrower nor any Subsidiary shall
contribute, assign or otherwise transfer assets to, or make any Investment in,
any Excluded Subsidiary; and (y) no Excluded Subsidiary shall acquire or
maintain any assets.
6.14Further Assurances.
a.Execute any further instruments and take further action as Collateral Agent or
any Lender reasonably requests to perfect or continue Collateral Agent’s Lien in
the Collateral or to effect the purposes of this Agreement.
b.Deliver to Collateral Agent and Lenders, within five (5) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or otherwise could reasonably be expected to
have a Material Adverse Change.


7.NEGATIVE COVENANTS
Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
7.1Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn out or obsolete Equipment;
(c) in connection with Permitted Liens, Permitted Investments and Permitted
Licenses; and (d) of Excluded Collateral to clients of Borrower pursuant to
Service Agreements.
7.2Changes in Business, Management, Ownership, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses engaged in by Borrower as of the Effective Date or reasonably related
thereto; (b) liquidate or dissolve; or (c) (i) any Key Person shall cease to be
actively engaged in the management of Borrower unless written notice thereof is
provided to Collateral Agent within five (5) days of such change, or (ii) enter
into any transaction or series of related transactions in which the stockholders
of Borrower who were not stockholders immediately prior to the first such
transaction own more than forty nine percent (49%) of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions (other than by the sale of Borrower’s equity securities in
a public offering, a private placement of public equity or to venture capital
investors so long as Borrower identifies to Collateral Agent the venture capital
investors prior to the closing of the transaction). Borrower shall not, without
at least thirty (30) days’ prior written notice to Collateral Agent: (A) add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than One Hundred Thousand Dollars
($100,000.00) in assets or property of Borrower or any of its Subsidiaries); (B)
change its jurisdiction of organization, (C) change its organizational structure
or type, (D) change its legal name, or (E) change any organizational number (if
any) assigned by its jurisdiction of organization.
7.3Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co‑Borrower” hereunder or has provided a secured guaranty of Borrower’s
Obligations hereunder) or with (or into) Borrower provided Borrower is the
surviving legal entity, and as long as no Event of Default is occurring prior
thereto or arises as a result therefrom. Without limiting the foregoing, an
Excluded Subsidiary may (x) merge into Borrower or another Subsidiary, as long




--------------------------------------------------------------------------------




as Borrower or such other Subsidiary is the surviving legal entity; or (y)
dissolve. Borrower shall not, without Collateral Agent’s prior written consent,
enter into any binding contractual arrangement with any Person to attempt to
facilitate a merger or acquisition of Borrower, unless (i) no Event of Default
exists when such agreement is entered into by Borrower, (ii) such agreement does
not give such Person the right to claim any fees, payments or damages from
Borrower in excess of Two Hundred Fifty Thousand Dollars ($250,000.00), and
(iii) Borrower notifies Collateral Agent in advance of entering into such an
agreement. Notwithstanding the foregoing, Borrower may enter into and consummate
any Permitted Acquisitions.
7.4Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5Encumbrance. Create, incur, allow, or suffer any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent, for the ratable benefit of the Lenders) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower, or any of its Subsidiaries, from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or
such Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.
7.6Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.
7.7Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment in respect
of or redeem, retire or purchase any capital stock (other than repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements, stockholder rights plans, director or consultant stock option
plans, or similar plans, provided such repurchases do not exceed Two Hundred
Fifty Thousand Dollars ($250,000.00) in the aggregate per fiscal year) or
(b) directly or indirectly make any Investment other than Permitted Investments,
or permit any of its Subsidiaries to do so.
7.8Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non‑affiliated Person, and (b) Subordinated
Debt or equity investments by Borrower’s investors in Borrower or its
Subsidiaries.
7.9Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.
7.10Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower or any of its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.
7.11Compliance with Anti‑Terrorism Laws. Collateral Agent hereby notifies
Borrower and each of its Subsidiaries that pursuant to the requirements of
Anti‑Terrorism Laws, and Collateral Agent’s policies and practices, Collateral
Agent is required to obtain, verify and record certain information and
documentation that identifies Borrower and each of its Subsidiaries and their
principals, which information includes the name and address of Borrower and each
of its Subsidiaries and their principals and such other information that will
allow Collateral Agent to identify such party in accordance with Anti‑Terrorism
Laws. Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or
any of its Subsidiaries permit any Affiliate to, directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists. Borrower and each of its Subsidiaries shall
immediately notify Collateral Agent if Borrower or such Subsidiary has knowledge
that Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit any
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 or any similar executive order or other
Anti‑Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that




--------------------------------------------------------------------------------




evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti‑Terrorism Law.


8.EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof). During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);
8.2Covenant Default.
a.Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.11
(Landlord Waivers; Bailee Waivers), 6.12 (Creation/Acquisition of Subsidiaries)
or 6.13 (Further Assurances) or Borrower violates any covenant in Section 7; or
b.Borrower, or any of its Subsidiaries, fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period). Grace periods provided
under this Section shall not apply, among other things, to financial covenants
or any other covenants set forth in subsection (a) above;
8.3Material Adverse Change. A Material Adverse Change occurs;
8.4Attachment; Levy; Restraint on Business.
a.(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or any of its Subsidiaries or of any entity under control
of Borrower or its Subsidiaries on deposit with any Lender or any Lender’s
Affiliate or any bank or other institution at which Borrower or any of its
Subsidiaries maintains a Collateral Account, or (ii) a notice of lien, levy, or
assessment is filed against Borrower or any of its Subsidiaries or their
respective assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and
b.(i) any material portion of Borrower’s or any of its Subsidiaries’ assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower or any of its
Subsidiaries from conducting any part of its business;
8.5Insolvency. (a) Borrower or any of its Subsidiaries is or becomes Insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and not dismissed or stayed within forty‑five (45) days (but no
Credit Extensions shall be made while Borrower or any Subsidiary is Insolvent
and/or until any Insolvency Proceeding is dismissed);
8.6Other Agreements. There is a default in any agreement to which Borrower or
any of its Subsidiaries is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) or that could reasonably be expected to have a
Material Adverse Change;
8.7Judgments. One or more judgments, orders, or decrees for the payment of money
in an amount, individually or in the aggregate, of at least Two Hundred Fifty
Thousand Dollars ($250,000.00) (not covered by independent third‑party insurance
as to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower or any of its Subsidiaries and shall remain
unsatisfied, unvacated, or unstayed for a period of ten (10) days after the
entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);
8.8Misrepresentations. Borrower or any of its Subsidiaries or any Person acting
for Borrower or any of its Subsidiaries makes any representation, warranty, or
other statement now or later in this Agreement, any Loan Document or in any
writing delivered to Collateral Agent and/or Lenders or to induce Collateral
Agent and/or the Lenders to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;
8.9Subordinated Debt. A default or breach occurs under any agreement between
Borrower or any of its Subsidiaries and any creditor of Borrower or any of its
Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such agreement;




--------------------------------------------------------------------------------




8.10Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner, or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non‑renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or
8.11Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens which are permitted to have priority in accordance
with the terms of this Agreement; provided, this Event of Default shall not
apply to the extent any defective perfection has resulted from the acts of
Collateral Agent or any Lender.


9.RIGHTS AND REMEDIES
9.1Rights and Remedies.
a.Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 8.5 occurs all Obligations shall be immediately due and payable without
any action by Collateral Agent or the Lenders) or (iii) by notice to Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders (but if an
Event of Default described in Section 8.5 occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Collateral Agent
and/or the Lenders shall be immediately terminated without any action by
Collateral Agent or the Lenders).
b.Without limiting the rights of Collateral Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent shall have the right at the written direction of
the Required Lenders, without notice or demand, to do any or all of the
following:
i.foreclose upon and/or sell or otherwise liquidate, the Collateral;
ii.apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or
iii.commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.
c.Without limiting the rights of Collateral Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:
i.settle or adjust disputes and claims directly with Account Debtors for amounts
on terms and in any order that Collateral Agent considers advisable, notify any
Person owing Borrower money of Collateral Agent’s security interest in such
funds, and verify the amount of such account;
ii.make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates. Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;
iii.ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Collateral Agent is hereby granted a
non‑exclusive, royalty‑free license or other right to use, without charge,
Borrower’s and each of its Subsidiaries’ labels, patents, copyrights, mask
works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;
iv.place a “hold” on any account maintained with Collateral Agent or the Lenders
and/or deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
v.demand and receive possession of Borrower’s Books;
vi.appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries; and
vii.subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders




--------------------------------------------------------------------------------




following the occurrence of an Exigent Circumstance. As used in the immediately
preceding sentence, “Exigent Circumstance” means any event or circumstance that,
in the reasonable judgment of Collateral Agent, imminently threatens the ability
of Collateral Agent to realize upon all or any material portion of the
Collateral, such as, without limitation, fraudulent removal, concealment, or
abscondment thereof, destruction or material waste thereof, or failure of
Borrower or any of its Subsidiaries after reasonable demand to maintain or
reinstate adequate casualty insurance coverage, or which, in the judgment of
Collateral Agent, could reasonably be expected to result in a material
diminution in value of the Collateral.
Collateral Agent agrees not to exercise exclusive control over any Collateral
Account unless an Event of Default has occurred.
9.2Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney‑in‑fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law permits.
Borrower hereby appoints Collateral Agent as its lawful attorney‑in‑fact to sign
Borrower’s or any of its Subsidiaries’ name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and the Lenders are under no further obligation to
make Credit Extensions hereunder. Collateral Agent’s foregoing appointment as
Borrower’s or any of its Subsidiaries’ attorney in fact, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Collateral Agent’s and the Lenders’ obligation to provide
Credit Extensions terminates.
9.3Protective Payments. If Borrower or any of its Subsidiaries fail to obtain
the insurance called for by Section 6.5 or fails to pay any premium thereon or
fails to pay any other amount which Borrower or any of its Subsidiaries is
obligated to pay under this Agreement or any other Loan Document, Collateral
Agent may obtain such insurance or make such payment, and all amounts so paid by
Collateral Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the Default Rate, and secured by the Collateral. Collateral Agent
will make reasonable efforts to provide Borrower with notice of Collateral Agent
obtaining such insurance or making such payment at the time it is obtained or
paid or within a reasonable time thereafter. No such payments by Collateral
Agent are deemed an agreement to make similar payments in the future or
Collateral Agent’s waiver of any Event of Default.
9.4Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents. Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower. Notwithstanding the foregoing,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is later determined that a Lender received more than
its ratable share of scheduled payments made on any date or dates, then such
Lender shall remit to Collateral Agent or other Lenders such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent. If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims. To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders




--------------------------------------------------------------------------------




shall contribute to one another as is necessary to ensure that such return of
payment is on a pro rata basis. If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
Collateral Agent and other Lenders for purposes of perfecting Collateral Agent’s
security interest therein.
9.5Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.
9.6No Waiver; Remedies Cumulative. Failure by Collateral Agent or any Lender, at
any time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Collateral Agent or any Lender thereafter to demand strict
performance and compliance herewith or therewith. No waiver hereunder shall be
effective unless signed by Collateral Agent and the Required Lenders and then is
only effective for the specific instance and purpose for which it is given. The
rights and remedies of Collateral Agent and the Lenders under this Agreement and
the other Loan Documents are cumulative. Collateral Agent and the Lenders have
all rights and remedies provided under the Code, any applicable law, by law, or
in equity. The exercise by Collateral Agent or any Lender of one right or remedy
is not an election, and Collateral Agent’s or any Lender’s waiver of any Event
of Default is not a continuing waiver. Collateral Agent’s or any Lender’s delay
in exercising any remedy is not a waiver, election, or acquiescence.
9.7Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.


10.NOTICES
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand‑delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.




--------------------------------------------------------------------------------




If to Borrower:
c/o NEOSTEM, INC.
420 Lexington Avenue, Suite 350
New York, New York 10170
Attn: Catherine Vaczy, Esq.
Fax: (646) 417-5186
Email: cvaczy@neostem.com
 
 
with a copy (which shall not constitute notice) to:
Lowenstein Sandler LLP
65 Livingston Avenue
Roseland, New Jersey 07068
Attn: Alan Wovsaniker, Esq.
Fax: (973) 597-2564
Email:awovsaniker@lowenstein.com
 
 
If to Collateral Agent:
OXFORD FINANCE LLC
133 North Fairfax Street
Alexandria, Virginia 22314
Attention: Legal Department
Fax: (703) 519‑5225
Email: LegalDepartment@oxfordfinance.com
 
 
with a copy (which shall not constitute notice) to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, California 92121‑2133
Attn: Troy Zander
Fax: (858) 638‑5086
Email: troy.zander@dlapiper.com
 
 





11.
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan. NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, first class, registered or
certified mail return receipt requested, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER




--------------------------------------------------------------------------------




IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
12.
GENERAL PROVISIONS

12.1Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer in
connection with (x) assignments by a Lender due to a forced divestiture at the
request of any regulatory agency; or (y) upon the occurrence of a default, event
of default or similar occurrence with respect to a Lender’s own financing or
securitization transactions) shall be permitted, without Borrower’s consent, to
any Person which is an Affiliate or Subsidiary of Borrower, a direct competitor
of Borrower or a vulture hedge fund, each as determined by Collateral Agent.
12.2Indemnification. Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents except for Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct; and (b) all losses or Lenders’
Expenses incurred, or paid by Indemnified Person in connection with; related to;
following; or arising from, out of or under, the transactions contemplated by
the Loan Documents between Collateral Agent, and/or the Lenders and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct. Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.
12.3Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.4Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.5Correction of Loan Documents. Collateral Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties.
12.6Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:
i.no such amendment, waiver or other modification that would have the effect of
increasing or reducing a Lender’s Term Loan Commitment or Commitment Percentage
shall be effective as to such Lender without such Lender’s written consent;
ii.no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;
iii.no such amendment, waiver or other modification shall, unless signed by all
the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the




--------------------------------------------------------------------------------




date fixed for, or waive, any payment of principal of any Term Loan or of
interest on any Term Loan (other than default interest) or any fees provided for
hereunder (other than late charges or for any termination of any commitment);
(C) change the definition of the term “Required Lenders” or the percentage of
Lenders which shall be required for the Lenders to take any action hereunder;
(D) release all or substantially all of any material portion of the Collateral,
authorize Borrower to sell or otherwise dispose of all or substantially all or
any material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.6 or the definitions of the terms used in this
Section 12.6 insofar as the definitions affect the substance of this
Section 12.6; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of Section 12.10.
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;
iv.the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.
a.Other than as expressly provided for in Section 12.6(a)(i)‑(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrower.
b.This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.
12.7Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
12.8Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of Borrower
in Section 12.2 to indemnify each Lender and Collateral Agent, as well as the
confidentiality provisions in Section 12.9 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
12.9Confidentiality. In handling any confidential information of Borrower, the
Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) subject to the terms and conditions of this Agreement, to the
Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or in connection
with a Lender’s own financing or securitization transactions and upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; (b) to prospective transferees
(other than those identified in (a) above) or purchasers of any interest in the
Credit Extensions (provided, however, the Lenders and Collateral Agent shall,
except upon the occurrence and during the continuance of an Event of Default,
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision or to similar confidentiality terms); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent reasonably considers appropriate in exercising remedies
under the Loan Documents; and (f) to third party service providers of the
Lenders and/or Collateral Agent so long as such service providers have executed
a confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
Collateral Agent and the Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement. The
agreements provided under this Section 12.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 12.9.
12.10Right of Set Off. Borrower hereby grants to Collateral Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral




--------------------------------------------------------------------------------




Agent affiliate) or in transit to any of them. At any time after the occurrence
and during the continuance of an Event of Default, without demand or notice,
Collateral Agent or the Lenders may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the Obligations.
ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
12.11Intentionally Omitted.
12.12Cooperation of Borrower. If necessary, Borrower agrees to (i) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing) upon reasonable notice to Borrower, and
(iii) assist Collateral Agent or the Lenders in the preparation of information
relating to the financial affairs of Borrower as any prospective participant or
assignee of a Term Loan Commitment or Term Loan reasonably may request. Subject
to the provisions of Section 12.9, Borrower authorizes each Lender to disclose
to any prospective participant or assignee of a Term Loan Commitment, any and
all information in such Lender’s possession concerning Borrower and its
financial affairs which has been delivered to such Lender by or on behalf of
Borrower pursuant to this Agreement, or which has been delivered to such Lender
by or on behalf of Borrower in connection with such Lender’s credit evaluation
of Borrower prior to entering into this Agreement.
12.13Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and or any Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non‑judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Collateral Agent and the Lenders and such payment
shall be promptly delivered to Collateral Agent for application to the
Obligations, whether matured or unmatured.


13.DEFINITIONS


13.1    Definitions. As used in this Agreement, the following terms have the
following meanings:


“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Amortization Date” is October 1, 2015; provided that, if Borrower achieves the
Interest-Only Extension, then the “Amortization Date” shall be April 1, 2016.
“Annual Projections” is defined in Section 6.2(a).




--------------------------------------------------------------------------------




“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.
“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.
“Approved Lender” is defined in Section 12.1.
“Basic Rate” is the per annum rate of interest (based on a year of three hundred
sixty (360) days) equal to the greater of (i) eight and one-half percent (8.50%)
and (ii) the sum of (a) the three (3) month U.S. LIBOR rate reported in the Wall
Street Journal three (3) Business Days prior to the Funding Date of such Term
Loan, plus (b) eight and twenty-six one-hundredths percent (8.26%).
“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.
“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent. For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments. Notwithstanding the
foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long‑term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security (each,
an “Auction Rate Security”).
“Claims” are defined in Section 12.2.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.




--------------------------------------------------------------------------------




“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time. Notwithstanding the foregoing, “Collateral Account” specifically
excludes any deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees.
“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Communication” is defined in Section 10.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Card Account” is Borrower’s account numbered 000727083438 maintained
with JPMorgan Chase, N.A.; provided that deposits in such account (i) consist
solely of credit card payments and (ii) are processed consistent with industry
standards and are transferred to a Controlled Account no later than three (3)
days after initial deposit in such Credit Card Account.
“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.
“Default Rate” is defined in Section 2.3(b).
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made. Notwithstanding the foregoing,
“Deposit Account” specifically excludes any deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s employees.
“Designated Deposit Account” is Borrower’s deposit account, account number
555080691, maintained with Chase Bank.
“Disbursement Letter” is that certain form attached hereto as Exhibit B.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.




--------------------------------------------------------------------------------




“Effective Date” is defined in the preamble of this Agreement.
“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent. Notwithstanding
the foregoing, (x) in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
“Excluded Accounts” are Borrower’s accounts numbered 907668478665, 907668478666,
907668477865 and 907668477866 maintained with JPMorgan Chase, N.A.; provided
that the aggregate balance maintained in such accounts does not at any time
exceed Two Hundred Fifty Thousand Dollars ($250,000.00).
“Excluded Collateral” means Equipment (including machinery, furniture, fixtures
and equipment of every type and all equipment, parts, and accessories which may
from time to time be incorporated or installed in or attached thereto) and
Inventory, now owned or hereafter acquired, purchased and/or leased from, by or
on behalf of an existing or future client of Borrower (including Affiliates of
Borrower that are or become clients) and which equipment (including machinery,
furniture, fixtures and equipment of every type and all equipment, parts, and
accessories which may from time to time be incorporated or installed in or
attached thereto) and inventory is used or will be used in connection with a
particular client’s processes and/or services provided or to be provided by
Borrower in accordance with services set forth in an agreement now or hereafter
existing and in connection (and accordance) with which such purchase,
acquisition or lease thereof (a “Service Agreement”), such client is or becomes
obligated to reimburse or pay Borrower for in accordance with such now existing
or hereafter arising Service Agreement.
“Excluded Subsidiary” is each of NeoStem Therapies, Inc., a Delaware corporation
and NeoStem Kabushiki Kaisha, an entity organized under the laws of Japan; each
a wholly-owned Subsidiary of Parent.
“Existing Indebtedness” is the indebtedness of PCT ALLENDALE, LLC to TD Bank in
the aggregate principal outstanding amount as of the Effective Date of
approximately Three Million One Hundred Two Thousand Nine Hundred Seventy Three
and 11/100 Dollars ($3,102,973.11) pursuant to certain promissory notes dated
October 31, 2007 and November 30, 2010, respectively.
“Event of Default” is defined in Section 8.
“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.
“Final Payment Percentage” is eight percent (8.00%).




--------------------------------------------------------------------------------




“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.
“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self‑regulatory
organization.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Indemnified Person” is defined in Section 12.2.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Insolvent” means not Solvent.
“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:
(a)its Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know‑how, operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to Borrower;
(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.


“Interest-Only Extension” is either (1) the signing of a partnership for (x)
traumatic brain injury indication for Parent’s AMR-001 asset or for Parent’s
“Very Small Embryonic Cell” program; or (y) critical limb ischemia indication
for Parent’s CD34 program; or (2) initiation of ‘The Intus Study’ for CSC-1, a
Phase III study for patients with Stage III or IV metastatic melanoma; and
receipt from Parent of written evidence thereof, in form and content acceptable
to Collateral Agent in its reasonable discretion.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping




--------------------------------------------------------------------------------




materials, work in process and finished products, including without limitation
such inventory as is temporarily out of any Person’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.
“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Robin L.
Smith, MD as of the Effective Date, (ii) Executive Vice President, who is
Stephen W. Potter as of the Effective Date, (iii) Chief Financial Officer, who
is Robert Dickey IV as of the Effective Date, (iv) Chief Medical Officer, who is
Douglas Losordo, MD as of the Effective Date and (v) Chief Visionary Officer of
Parent, Chief Medical Officer of Progenitor Cell Therapy, LLC and Chief
Scientific Officer of Amorcyte, LLC, who is Andrew Pecora, MD, FACP as of the
Effective Date.
“Lender” is any one of the Lenders.
“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, each Disbursement Letter, the Post Closing Letter,
any subordination agreements, any note, or notes or guaranties executed by
Borrower or any other Person, and any other present or future agreement entered
into by Borrower, any guarantor or any other Person for the benefit of the
Lenders and Collateral Agent in connection with this Agreement; all as amended,
restated, or otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.
“Maturity Date” is September 1, 2018.
“M&A Event” is the: (A) request in writing by Borrower to Collateral Agent and
Lenders to permit Borrower to enter into an M&A Transaction (and waive, as
applicable, any and all Events of Default that the consummation of such M&A
Transaction may constitute, and which request (i) is accompanied by (a) evidence
of approval of such M&A Transaction by the Board of Directors of Borrower and
(b) a copy of the material terms of such M&A Transaction (in the form of a term
sheet, similar document or otherwise) provided to and approved by the Board of
Directors of Borrower and (ii) is made at least fifteen (15) Business Days in
advance of the proposed closing of such M&A Transaction, and (B) Collateral
Agent’s or Required Lenders’ refusal to grant such request within ten (10)
Business Days of receipt thereof; provided, however, no Event of Default shall
have occurred and be continuing at the time of the making of such request and
the closing of such M&A Transaction.
“M&A Transaction” means an acquisition by Borrower of all or substantially all
of the assets of, all of the ownership interests in, or a business line or unit
or division of another Person that does not otherwise constitute a Permitted
Acquisition.
“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents, or otherwise, and including interest accruing after
Insolvency Proceedings begin (whether or not allowed) and debts, liabilities, or
obligations of Borrower assigned to the Lenders and/or Collateral Agent, and the
performance of Borrower’s duties under the Loan Documents.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.




--------------------------------------------------------------------------------




“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on October 1, 2014.
“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.
“Permitted Acquisition” means an acquisition by Borrower of all or substantially
all of the assets of, all of the ownership interests in, or a business line or
unit or division of another Person and shall include any foreign corporations in
the acceptable jurisdictions listed below in this definition; provided that (a)
no Event of Default or event that with the passage of time would result in an
Event of Default shall exist immediately before or immediately after the
consummation of such acquisition, (b) such acquired Person or assets shall be in
the same line of business as is conducted by Borrower as of the Effective Date
(or a line of business reasonably related thereto), (c) such acquisition shall
not cause the focus or locations of Borrower’s and its Subsidiaries’ operations
(when taken as a whole) to be located outside of the United States, (d) such
acquisition shall not constitute a hostile acquisition, (e) any Person acquired
as a result of such acquisition shall, if required under Section 6.12 hereof,
become a secured guarantor, (f) in connection with such acquisition, neither
Borrower nor any of its Subsidiaries (including for this purpose, the target of
the acquisition) shall acquire or be subject to any Indebtedness or Liens that
are not otherwise permitted hereunder, (g) all of the consideration paid in
connection with such acquisition shall be in the form of stock of Borrower,
except that Borrower shall be permitted to pay reasonable closing costs in cash,
(h) Borrower has notified the Lenders at least ten (10) Business Days in advance
of entering into such transaction, which notice shall include a reasonably
detailed description of such transaction, (i) such transaction shall only
involve assets and entities located in the United States, Canada, Australia,
Israel, Luxembourg, Netherlands, the United Kingdom and Switzerland, (j)
Collateral Agent and the Lenders have received evidence, in form and substance
reasonably satisfactory to them that Borrower has sufficient cash on hand to pay
its projected expenses and all debt service when due for a period of twelve (12)
months after the consummation of such transaction, (k) all transactions related
to such acquisition shall be consummated in all material respects in accordance
with applicable law; and (l) Borrower shall provide to the Lenders as soon as
available but in any event not later than five (5) Business Days after the
execution thereof, a copy of the executed purchase agreement or similar
agreement with respect to any such acquisition.
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;
(b)    Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred by Borrower or any of its Subsidiaries
to finance the acquisition, repair, improvement or construction of fixed or
capital assets of such person, provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);
(f)    unsecured Indebtedness to existing or future clients of Borrower
(including Affiliates of Borrower that are or become clients) in connection with
the Excluded Collateral, not to exceed the purchase price of such Excluded
Collateral;
(g)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business; and
(h)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.




--------------------------------------------------------------------------------




“Permitted Investments” are:
(a)    Investments disclosed on the Perfection Certificate(s) and existing on
the Effective Date;
(b)    (i) Investments consisting of cash and Cash Equivalents, and (ii) any
other Investments permitted by Borrower’s investment policy, as amended from
time to time, provided that such investment policy (and any such amendment
thereto) has been approved in writing by Collateral Agent;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of deposit accounts in which Collateral Agent has
a perfected security interest;
(e)    Investments in connection with Transfers permitted by Section 7.1;
(f)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate for (i)
and (ii) in any fiscal year;
(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (h) shall not apply to
Investments of Borrower in any Subsidiary; and
(j)non-cash Investments in joint ventures or strategic alliances in the ordinary
course of Borrower’s business consisting of the non‑exclusive licensing of
technology, the development of technology or the providing of technical support.


“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non‑exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms‑length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers ten (10) days’ prior written notice and a brief
summary of the terms of the proposed license to Collateral Agent and the Lenders
and delivers to Collateral Agent and the Lenders copies of the final executed
licensing documents in connection with the exclusive license promptly upon
consummation thereof, and (y) any such license could not result in a legal
transfer of title of the licensed property but may be exclusive in respects
other than territory and may be exclusive as to territory only as to discrete
geographical areas outside of the United States; and (iv) all upfront payments,
royalties, milestone payments or other proceeds arising from the licensing
agreement that are payable to Borrower or any of its Subsidiaries are paid to a
Deposit Account that is governed by a Control Agreement.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and disclosed on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    liens securing Indebtedness permitted under clause (e) of the definition
of “Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty
(20) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;
(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Twenty Five Thousand Dollars ($25,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old‑age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);




--------------------------------------------------------------------------------




(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non‑exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;
(h)    banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;
(i)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7; and
(j)    Liens consisting of Permitted Licenses.


“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.
“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:
(i)    for a prepayment made on or after the Funding Date of such Term Loan
through and including the first anniversary of the Funding Date of such Term
Loan, three percent (3.00%) of the principal amount of such Term Loan prepaid;
(ii)    for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, two percent (2.00%) of
the principal amount of the Term Loans prepaid; and
(iii)    for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan and prior to the Maturity
Date, one percent (1.00%) of the principal amount of the Term Loans prepaid.
Notwithstanding the foregoing, “Prepayment Fee” shall be one percent (1.00%) of
the principal amount of the Term Loans prepaid if, prior to the second
anniversary of the Funding Date of such Term Loan, (A) there is an M&A Event,
(B) the Prepayment Fee is not otherwise due hereunder, (C) Borrower repays all
Term Loans advanced by Lenders hereunder and fulfills all other payment
Obligations hereunder to consummate the M&A Transaction that is the subject of
such M&A Event, and (D) no Event of Default has occurred and is continuing at
the time of such repayment of Term Loans and fulfillment of all other payment
Obligations hereunder; provided, however, if Borrower fails to provide evidence
of the consummation of such M&A Transaction to Collateral Agent that is
reasonably acceptable to Collateral Agent within thirty (30) days following such
repayment of Term Loans and fulfillment of other Obligations, the Prepayment Fee
shall immediately become due and payable in such amount as it would have
otherwise been due and payable at the time of the repayment of the Term Loans.
Notwithstanding the foregoing, nothing in this definition or otherwise in this
Agreement shall be deemed to be consent to the consummation of an M&A Event.
“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing




--------------------------------------------------------------------------------




to any Person described in clauses (A) and (B) above; provided, however, that
this clause (C) shall only apply upon the occurrence of a default, event of
default or similar occurrence with respect to such financing.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.
“Second Draw Period” is the period commencing on the STEMI Strategic Arrangement
Date and ending on the earlier of (i) September 19, 2015 and (ii) the occurrence
of an Event of Default; provided, however, that the Second Draw Period shall not
commence if on the STEMI Strategic Arrangement Date an Event of Default has
occurred and is continuing.
“Secured Promissory Note” is defined in Section 2.4.
“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided that, in the event
Borrower, demonstrates to Collateral Agent’s reasonable satisfaction, that a
pledge of more than sixty-five percent (65%) of the Shares of such Subsidiary
which is a Foreign Subsidiary, creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code, “Shares” shall
mean sixty‑five percent (65%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by Borrower or its
Subsidiary in such Foreign Subsidiary. For clarification purposes, the “Shares”
existing as of the Effective Date are more particularly described on Exhibit E
hereto.
“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.
“STEMI Strategic Arrangement Date” is the date that Collateral Agent and the
Lenders receive evidence, in form and substance satisfactory to Collateral Agent
and the Lenders, that Borrower has (i) entered into a strategic arrangement, in
form and substance acceptable to Collateral Agent and the Lenders, with respect
to Parent’s AMR-001drug for ST Elevation Myocardial Infarction (“STEMI”) and
(ii) received an upfront payment of not less than Ten Million Dollars
($10,000,000.00) in connection therewith.
“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms reasonably acceptable to
Collateral Agent and the Lenders.
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries. Notwithstanding anything
herein to the contrary, an Excluded Subsidiary shall not be deemed a Subsidiary
hereunder.
“TD Accounts” are PCT Allendale LLC’s accounts numbered 00000000111393,
00004737905666, 3452836274, and 3452917320 maintained with TD Bank.
“TD Bank” means TD Bank, N.A.
“Term Loan” is defined in Section 2.2(a) hereof.
“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.




--------------------------------------------------------------------------------




“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.


[Balance of Page Intentionally Left Blank]










--------------------------------------------------------------------------------




[Signature Page to Loan and Security Agreement]






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


BORROWER:
 
 
 
 
 
NEOSTEM, INC.
 
PCT ALLENDALE, LLC
 
 
 
By: /s/ Robin L. Smith
 
By: /s/ George Goldberger
Name: Robin L. Smith
 
Name: George Goldberger
Title: CEO
 
Title: Manager
 
 
 
NEOSTEM ONCOLOGY, LLC
 
ATHELOS CORPORATION
 
 
 
By: /s/ Robin L. Smith
 
By: /s/ Robin L. Smith
Name: Robin L. Smith
 
Name: Robin L. Smith
Title: Manager
 
Title: CEO
 
 
 
AMORCYTE, LLC
 
PROGENITOR CELL THERAPY, LLC
 
 
 
By: /s/ Robin L. Smith
 
By: /s/ Robin L. Smith
Its: Manager
 
Its: Manager
 
 
 
 
 
 
NEOSTEM FAMILY STORAGE, LLC
 
STEM CELL TECHNOLOGIES, INC.
 
 
 
By: George S. Goldberger
 
By: /s/ Robin L. Smith
Its: Manager
 
Its: Manager
 
 
 





--------------------------------------------------------------------------------




 
 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
 
 
 
By: /s/ Mark Davis
 
 
Name: Mark Davis
 
 
Title: Vice President- Finance, Secretary & Treasurer
 
 
 
 
 















--------------------------------------------------------------------------------




SCHEDULE 1.1


Lenders and Commitments
 
Term A Loan
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$15,000,000.00
100.00%
TOTAL
$15,000,000.00
100.00%



 
Term B Loan
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$5,000,000
100.00%
TOTAL
$5,000,000
100.00%



 
Aggregate (all Term Loans)
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$20,000,000
100.00%
TOTAL
$20,000,000
100.00%

EXHIBIT A


Description of Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property; or (ii) the Excluded
Collateral.
Pursuant to and in accordance with the terms of a certain negative pledge
arrangement with Collateral Agent and the Lenders, Borrower has agreed not to
encumber any of its Intellectual Property.










--------------------------------------------------------------------------------




EXHIBIT B
Form of Disbursement Letter
[see attached]












--------------------------------------------------------------------------------




DISBURSEMENT LETTER


September 19, 2014
The undersigned, being the duly elected and acting                  of NEOSTEM,
INC., a Delaware corporation with offices located at 420 Lexington Avenue, Suite
350, New York, NY 10170 (for itself and on behalf of all Borrowers under and as
defined in the Loan Agreement (as defined below), “Parent” and collectively,
“Borrower”), does hereby certify to OXFORD FINANCE LLC (“Oxford” and “Lender”),
as collateral agent (the “Collateral Agent”) in connection with that certain
Loan and Security Agreement dated as of September 19, 2014, by and among
Borrower, Collateral Agent and the Lenders from time to time party thereto (the
“Loan Agreement”; with other capitalized terms used below having the meanings
ascribed thereto in the Loan Agreement) that:
1.    The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.
2.    No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.
3.    Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.
4.    All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied or
waived by Collateral Agent.
5.    No Material Adverse Change has occurred.
6.    The undersigned is a Responsible Officer.




[Balance of Page Intentionally Left Blank]










--------------------------------------------------------------------------------










7.    The proceeds of the Term [A][B] Loan shall be disbursed as follows:
Disbursement from Oxford:
 
Loan Amount
[$15,000,000.00]
Plus:
 
‑‑Deposit Received
[$100,000.00]
 
 
Less:
 
‑‑Facility Fee
[($100,000.00)]
‑‑Existing Debt Payoff to be remitted to TD Bank per the Payoff Letter dated
September 19, 2014
($_________)
‑‑Interim Interest
($_________)
‑‑Lender’s Legal Fees
($_________)** Legal fees and costs are through the Effective Date. Post‑closing
legal fees and costs, payable after the Effective Date, to be invoiced and paid
post‑closing.
 
 
Net Proceeds due from Oxford:
$_______________
 
 
 
 
TOTAL TERM [A][B] LOAN NET PROCEEDS FROM LENDERS
$_______________



8.    The Term [A][B] Loan shall amortize in accordance with the Amortization
Table attached hereto.
9.    The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:
Account Name:
NEOSTEM, INC.
Bank Name:
 
Bank Address:
 
Account Number:
 
ABA Number:
 







[Balance of Page Intentionally Left Blank]










--------------------------------------------------------------------------------




[Signature Page to Disbursement Letter]






Dated as of the date first set forth above.
BORROWER:
 
 
 
 
 
NEOSTEM, INC., for itself and on behalf of all Borrowers
 
 
 
 
 
 
 
 
By
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
 
 
 
 
 
By
 
 
Name:
 
 
Title:
 
 
 
 
 











--------------------------------------------------------------------------------




AMORTIZATION TABLE
(Term [A][B] Loan)
[see attached]








--------------------------------------------------------------------------------




EXHIBIT C


Compliance Certificate
TO:
OXFORD FINANCE LLC, as Collateral Agent and Lender
FROM:
NEOSTEM, INC., for itself and on behalf of all Borrowers



The undersigned authorized officer (“Officer”) of NEOSTEM, INC. (“Parent” and,
collectively with all Borrowers under (and as defined in) the Loan Agreement (as
defined below), “Borrower”), hereby certifies that in accordance with the terms
and conditions of the Loan and Security Agreement by and among Borrower,
Collateral Agent, and the Lenders from time to time party thereto (the “Loan
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Loan Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;
(b)    There are no Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.




--------------------------------------------------------------------------------




 
Reporting Covenant
Requirement
Actual
Complies
1)
Financial statements
Monthly within 30 days
 
Yes
No
N/A
2)
Annual (CPA Audited) statements
Within 120 days after FYE
 
Yes
No
N/A
3)
Annual Financial Projections/Budget (prepared on a monthly basis)
Annually (within 10 days of FYE), and when revised
 
Yes
No
N/A
4)
A/R & A/P agings
If applicable
 
Yes
No
N/A
5)
8‑K, 10‑K and 10‑Q Filings
If applicable, within 5 days of filing
 
Yes
No
N/A
6)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
7)
IP Report
When required
 
Yes
No
N/A
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A
10)
Updated Exhibit A to
Landlord Waiver
(i) Quarterly within 30 days, if there are any updates to the Collateral and
(ii) 30 days after any month in which new Collateral >$100,000 was delivered to
291 Bernardo Avenue, Mountain View, CA 94943
 
Yes
No
N/A



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No



Financial Covenants


 
None
 
 
 



Other Matters


1)
Have there been any changes in management since the last Compliance Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than One Hundred Thousand Dollars ($100,000.00)?
Yes
No
 
 
 
 
4)
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No



Exceptions






--------------------------------------------------------------------------------




Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






NEOSTEM, INC., for itself
and on behalf of all Borrowers


By                  
Name:                  
Title:                  


Date:                


LENDER USE ONLY
 
 
Received by:
Date:  
 
 
Verified by:  
Date:  
 
 
Compliance Status:YesNo

















--------------------------------------------------------------------------------




EXHIBIT D


Form of Secured Promissory Note
[see attached]












--------------------------------------------------------------------------------




SECURED PROMISSORY NOTE To be replicated for two (2) total notes, upon agreement
to form.
(Term [A][B] Loan)
$5,000,000.00    Dated: [September __, 2014][_________]
FOR VALUE RECEIVED, the undersigned, NEOSTEM, INC., a Delaware corporation with
offices located at 420 Lexington Avenue, Suite 350, New York, NY 10170
(“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC
(“Lender”) the principal amount of FIVE MILLION DOLLARS ($5,000,000.00) or such
lesser amount as shall equal the outstanding principal balance of the Term
[A][B] Loan made to Borrower by Lender, plus interest on the aggregate unpaid
principal amount of such Term [A][B] Loan, at the rates and in accordance with
the terms of the Loan and Security Agreement dated September __, 2014 by and
among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). If not sooner paid,
the entire principal amount and all accrued and unpaid interest hereunder shall
be due and payable on the Maturity Date as set forth in the Loan Agreement. Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.


[Balance of Page Intentionally Left Blank]












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
NEOSTEM, INC.
 
 
 
 
 
 
 
 
By
 
 
Name:
 
 
Title:







LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT E


“Shares” as of the Effective Date


Entity
Location
Ownership
NeoStem, Inc.
United States
35,363,629 shares of common stock issued and outstanding
NeoStem Therapies, Inc.
United States
100% owned by NeoStem, Inc.
Stem Cell Technologies, Inc.
United States
100% owned by NeoStem, Inc.
Amorcyte, LLC
United States
100% owned by NeoStem, Inc.
Progenitor Cell Therapy, LLC (PCT)
United States
100% owned by NeoStem, Inc.
NeoStem Family Storage, LLC
United States
100% owned by NeoStem, Inc.
Athelos Corporation
United States
90% (1,788 shares) owned by NeoStem, Inc.
PCT Allendale, LLC
United States
100% owned by NeoStem, Inc.
NeoStem Oncology, LLC
United States
100% owned by NeoStem, Inc.















--------------------------------------------------------------------------------




CORPORATE BORROWING CERTIFICATE To be replicated for each Borrower, upon
agreement to form.
Borrower:
NEOSTEM, INC.
Date: September 19, 2014
Lenders:
OXFORD FINANCE LLC, as Collateral Agent and Lender
 



I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Articles/Certificate of
Incorporation (including amendments), as filed with the Secretary of State of
the state in which Borrower is incorporated as set forth in paragraph 2 above;
and (ii) Borrower’s Bylaws. Neither such Articles/Certificate of Incorporation
nor such Bylaws have been amended, annulled, rescinded, revoked or supplemented,
and such Articles/Certificate of Incorporation and such Bylaws remain in full
force and effect as of the date hereof.
4.    The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.
















[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------




Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
 
 
 
□
 
 
 
□
 
 
 
□
 
 
 
□



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
Resolved Further, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.














[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------




[Signature Page to Corporate Borrowing Certificate]
    
The persons listed above are Borrower’s officers or employees with their titles
and signatures shown next to their names.
 
 
By:
 
 
Name:
 
 
Title:



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.
 
 
By:
 
 
Name:
 
 
Title:











--------------------------------------------------------------------------------










EXHIBIT A


Articles/Certificate of Incorporation (including amendments)


EXHIBIT B


Bylaws
[see attached]










--------------------------------------------------------------------------------




DEBTOR:        NEOSTEM, INC.; NEOSTEM THERAPIES, INC.; STEM CELL
TECHNOLOGIES, INC.; AMORCYTE, LLC; PROGENITOR CELL THERAPY,
LLC; NEOSTEM FAMILY STORAGE, LLC; ATHELOS CORPORATION; PCT
ALLENDALE, LLC; NEOSTEM ONCOLOGY, LLC


SECURED PARTY:    OXFORD FINANCE LLC, as Collateral Agent
EXHIBIT A TO UCC FINANCING STATEMENT


Description of Collateral
The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property; or (ii) the Excluded
Collateral.
Pursuant to and in accordance with the terms of a certain negative pledge
arrangement with Collateral Agent and the Lenders, Borrower has agreed not to
encumber any of its Intellectual Property.
Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).




